Citation Nr: 1012967	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-13 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
beginning on August 27, 2007, and a rating higher than 10 
percent prior thereto, for the service-connected low back 
injury with degenerative disc disease.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1958 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the RO that 
continued the service-connected lumbar disc disease with low 
back pain at 10 percent.  

Subsequently, in an August 2008 decision, the RO assigned an 
increased evaluation of 20 percent for the service-connected 
lumbar disc disease with low back pain, effective on July 
17, 2008.  

In a July 2009 rating action, the RO assigned a separate 20 
percent rating for the service-connected low back disability 
on the basis of the Veteran having right lumbar 
radiculopathy, effective on May 15, 2009.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Beginning in 2007, the service-connected low back injury 
with degenerative disc disease is shown to have been 
manifested by a functional loss due to pain that more nearly 
approximated that of forward flexion of the thoracolumbar 
spine restricted to less than 30 degrees; neither 
intervertebral disc syndrome productive of incapacitating 
episodes nor unfavorable ankylosis of the thoracolumbar 
spine is demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 
40 percent, but not higher for the service-connected low 
back injury with degenerative disc disease have been met for 
the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.71a including Diagnostic Code 5242 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in 
the development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain; and a general 
notification that the claimant may submit any other evidence 
that may be relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 
2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, the degree of disability, and the effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).  

Prior to the decision on appeal, in an October 2007 letter, 
the Veteran was provided notice regarding what the evidence 
must show in order to support a claim for an increased 
evaluation, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit 
any further medical evidence that pertained to the claims.  
He was also advised of how disability ratings and effective 
dates are assigned.  

The Board is also aware of the U.S. Court of Appeals for 
Veterans Claims (Court) decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), which held that for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

However, this case was recently overturned by the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. Sept. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" and need not 
include reference to impact on daily life or rating 
criteria).  

In the June 2008 letter, the RO also advised the Veteran of 
how VA determines disability ratings.  Moreover, the RO 
advised the Veteran that to substantiate his claim the 
Veteran should submit evidence as to the nature and symptoms 
of the condition; severity and duration of the symptoms; 
impact of the condition and symptoms on employment and daily 
life.  

The case was thereafter readjudicated in an August 2009 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such 
as a statement of the case or a supplemental statement of 
the case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki 
v. Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  
Hence, the Board finds that the VCAA notice requirements 
have been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts 
to obtain relevant records and evidence, including affording 
a VA examination.  Specifically, the information and 
evidence that has been associated with the claims file 
includes the post service VA treatment records, VA 
examinations, statements from the Veteran's representative, 
and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in June 2009.  The report of 
this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran has been specifically 
notified of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in 
the claims process and he responded to VA's requests for 
information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Disability Ratings for the Low Back Injury with Degenerative 
Disc Disease

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 
which allows for ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The service-connected lumbar spine disability manifested by 
osteoarthritis is currently rated under Diagnostic Code 
5242.  See June 2006 rating decision. This rating is based, 
in part, on limitation of motion.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  

A finding of functional loss due to pain must be supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009).  

The Diagnostic Code in this regard provides that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  

Here, as intervertebral disc syndrome, concerning either the 
lumbar spine, has not been diagnosed, this regulation is not 
for application in this case.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine (General Rating Formula), the service-connected 
lumbar disability is currently rated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease.  

For the service-connected lumbar spine disability, a 10 
percent rating requires thoracolumbar spine forward flexion 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating requires that thoracolumbar spine 
forward flexion be greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumbar spine be not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted when unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, normal 
extension is from 0 to 30 degrees, normal left and right 
lateral flexion is from 0 to 30 degrees, and normal left and 
right lateral rotation is from 0 to 30 degrees.  38 C.F.R. § 
4.71a, Plate V.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned 
if the disability picture more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Here, the Veteran appealed from the initial 10 percent 
ratings assigned for the service-connected lumbar spine 
degenerative joint disease.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements made in a clinical setting.  DeLuca, supra.  
Further, 38 C.F.R. § 4.45 (2009) provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  


Analysis

On this record, the Board finds that the service-connected 
low back injury with degenerative disc disease to be 
productive of a disability picture that clearly approached 
and more nearly resembles that of forward flexion of the 
thoracolumbar spine limited to less than 30 degrees.  

During an October 2007 VA examination, the Veteran reported 
that the pain in his low back was worse and that he hurt 
about 8 out of 10.  He reported that the pain affected him 
while at work and was relieved some if he moved around.  He 
further reported that he treated his flare-ups with rest and 
Advil.  

On examination, the VA examiner noted a normal gait with no 
assistive devices and flexion to 75 degrees with some pain.  
Finally, the examiner noted that there was pain with 
repeated flexion of his low back, but no weakness, fatigue 
incoordination, or decreased range of motion.  

MRI's of the Veteran's low back demonstrated multiple levels 
of degenerative disc disease, most severe at L5-S1.  The VA 
examiner diagnosed the Veteran with sciatica in his right 
low back.  

During a July 2008 VA examination, the Veteran reported 
having pain while sitting, standing, walking and even at 
rest.  When sleeping, he reportedly experienced pain and 
discomfort.  

The VA examiner noted that flexion was to 50 degrees and 
that, after repetitive motion, there was no additional loss 
of joint function due to pain, fatigue or lack of 
coordination.  A diagnosis of lumbar degenerative disk 
disease and mild osteoarthritis were assigned.  

The X-ray studies of the lumbar spine revealed multilevel 
degenerative disc disease with changes most pronounced at 
L4-L5 and L5-S1 and multilevel facet joint osteoarthritis.  

During a June 2009 VA examination, the Veteran reported pain 
at rest that interfered with daily activities, limiting how 
long he could sit, stand or walk.  The Veteran had a slow 
and antalgic gait and used a cane.  

On examination, the examiner noted positive right-sided 
scoliosis, positive muscle spasms of the lumbar paraspinal 
muscles, and decreased range of motion in all planes.  

The Veteran had flexion of 50 degrees, but repetitive motion 
of the lumbosacral spine did not cause additional limitation 
of joint function due to pain, fatigue or lack of endurance.  
The VA examiner diagnosed the Veteran with lumbar 
degenerative disc disease and right lumbar radiculopathy.  

When factoring in the Veteran's complaints of functional 
loss due to pain and episodes of increased manifestations 
which interfere with his daily activities, the service-
connected low back disability is found to cause an overall 
level of functional impairment that equates with forward 
flexion of the thoracolumbar spine being restricted to about 
30 degrees or less.  

However, neither unfavorable ankylosis of the entire 
thoracolumbar spine nor intervertebral disc syndrome with 
incapacitating episodes is even suggested.  Significantly, 
the Veteran has already been assigned a separate rating the 
service-connected right lumbar radiculopathy.  

Consequently, on this record extending back to 2007, the 
Board concludes that an increased rating of 40 percent for 
the service-connected low back injury with degenerative disc 
disease is warranted  


ORDER

An increased rating of 40 percent, but no more for the 
service-connected low back injury with degenerative disc 
disease is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  


 Department of Veterans Affairs


